Case 2:20-cv-01042-JDC-KK Document 26 Filed 11/19/20 Page 1 of 6 PageID #: 220




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


KEVON ROBINSON                                    CASE NO. 2:20-CV-01042

VERSUS                                            JUDGE JAMES D. CAIN, JR.

HUNTER CLOUD ET AL                                MAGISTRATE JUDGE KAY

                               MEMORANDUM ORDER

       Before the Court is a “Motion to Stay Proceedings” (Doc. 19) filed by Defendants

Zachary Lacaze, Shelten Manuel and the State of Louisiana, through the Louisiana

Department of Public Safety and Corrections           (“DOC”) (collectively referred to a

“Defendants”) who move to stay these proceedings pending the adjudication of Plaintiff,

Kevon Robinson’s criminal charge in State of Louisiana v. Kevon Robinson, Docket No.

2020-1186 in the 33rd Judicial District Court, Allen Parish, State of Louisiana.

       The instant lawsuit involves an incident that occurred on September 5, 2019, at the

Allen Correction Center (“ACC”). Plaintiff Kevon Robinson alleges that Defendants

Hunter Cloud, Zachary Lacaze, Matthew Lovejoy, and Shelton Manuel, violated his 8th

Amendment right to be free from the use of corporal punishment, unnecessary and/or

excessive force.

       Defendants inform the Court that by means of a Bill of Information filed on

September 17, 2020, Robinson was charged by the Allen Parish District Attorney’s office

with one (1) count of battery of a correctional employee in violation of Louisiana Revised




                                        Page 1 of 6
Case 2:20-cv-01042-JDC-KK Document 26 Filed 11/19/20 Page 2 of 6 PageID #: 221




Statute Ann. § 14:34.5 for the incident that occurred on September 5, 2019 at ACC. 1

Specifically, the Bill of Information alleges that Robinson committed a battery upon a

correctional facility employee, Hunter Cloud, without his consent when Plaintiff had

reasonable grounds to believe Mr. Cloud was a correctional facility employee acting in the

performance of his duty. Defendants assert that because there is a felony charge currently

lodged against Robinson stemming from the very same incident that underlies his instant

claim of excessive force under the Eighth Amendment, this Court should exercise its

inherent discretion to manage its docket and stay these proceedings pending an

adjudication in the aforementioned criminal matter. Defendants further inform the Court

that a jury trial as to Robinson’ criminal charge is set for March 8, 2021.

                                   LAW AND ANALYSIS

           Defendants contend these civil proceedings should be stayed until the pending

charge against Robinson is adjudicated. Robinson, though his counsel, contends that the

mover/defendants, Shelten Manuel, and Zachary Lacaze, former correctional officers, and

the State of Louisiana through the DOC have failed to support a finding by this Court that

an alleged criminal proceeding has been instituted against Robinson arising out of the same

facts set forth by Robinson in this civil rights case.

           Robinson contends that Heck v Humphrey, 512 U.S. 477, 489, 114 S.Ct. 2364, 2378-

79 (1994) applies to an inmate’s § 1983 action with 4th Amendment analysis where there

are parallel criminal proceedings. In Heck, the Supreme Court held that even if a prisoner



1
    Defendants exhibit I.

                                          Page 2 of 6
Case 2:20-cv-01042-JDC-KK Document 26 Filed 11/19/20 Page 3 of 6 PageID #: 222




has fully exhausted available state remedies, he has no cause of action under § 1983 unless

and until the conviction or sentence is reversed, expunged, invalidated, or impugned by the

grant of a writ of habeas corpus.

           Defendants cite Alcala, et al v. Texas Webb County, et al, 625 F.Supp.2d 391, 413

(S.D.Tex. 2009), citing Securities Exchange Commission v. First Financial Group of

Texas, Inc., et al, 659 F.2d 660, 666-67 (5th Cir. 1981) (citing United States v. Kordel, et

al., 397 U.S. 1, 11, 90 S.Ct. 763 (1970)) and suggest that the Court analyze the Motion to

Stay pursuant to the six (6) factors identified therein when issues in a criminal case overlap

with those presented in a civil suit. Defendants maintain there is an overlap between the

allegations contained in the Petition for Damages 2 and the Bill of Information.

           Whether to stay a civil action pending resolution of a parallel criminal prosecution

is not a matter of constitutional right, but, rather one of court discretion, that should be

exercised when the interests of justice so require. United States v. Kordel, 397 U.S. at 11.

A district court’s discretionary authority to stay proceedings stems from its inherent

authority to control the disposition of the cases on its own docket “with economy of time

and effort of itself, for counsel, and for litigants.” Landis v. North American Co., 299 U.S.

248, 254 57 S.Ct. 163 (1936).

           In determining whether “special circumstances” warrant a stay, a court must

measure the relative weights of competing constitutional and procedural interests. See First

Financial, 659 F.2d at 668. In balancing those interests, the Fifth Circuit has applied the



2
    Doc. 9-1.

                                            Page 3 of 6
Case 2:20-cv-01042-JDC-KK Document 26 Filed 11/19/20 Page 4 of 6 PageID #: 223




six (6) factors articulated in Trustees of Plumbers and Pipefitters Nat’l Pension Fund v.

Transworld Mech., Inc., , 886 F.Supp. 1134, 1139 (S.D.N.Y. 1995) which are as follows:

(1) the extent to which the issues in the criminal case overlap with those presented in the

civil case; (2) the status of the criminal case, including whether the defendant has been

indicted; (3) the private interest of the plaintiff in proceeding expeditiously, weighed

against the prejudice to the plaintiff caused by a delay; (4) the private interests of and

burden on the defendant; (5) the interests of the courts; and (6) the public interest. See e.g.,

St. Martin v. Jones, 2008 WL 4534398, at *1 (E.D. La. 2008); United States ex rel.

Gonzalez v. Fresenius Med. Care N. Am., 571 F.Supp2d 758, 762 (W.D.Tex. 2008);

Agueros v. Vargas, 2008 WL 2937972, at *1 (W.D. Tex. 2008).

       Robinson argues that Manuel, Lacaze and the DOC do not have standing to bring

the instant motion because they have not shown that a battery charge involves them.

Additionally, Robinson argues that the evidence submitted by Manuel, Lacaze or the DOC

does not establish that the Bill of Information arises out of the same event that occurred in

this matter on September 5, 2019.

       Robinson argues that there is no evidence of a pending criminal proceeding against

him alleging a battery on Lacaze or Manuel, the movants, and that the criminal indictment

alleging an attack by Robinson on Cloud has not been shown to be the same event or to

overlap any allegations made against movants Lacaze and Manuel of the DOC.

       Defendants point out that discovery (such as Robinson’s deposition) in this civil

case will be potentially hindered while Robinson’s criminal case is pending because he has

a constitutional right not to incriminate himself. Defendants suggest that a delay would not

                                          Page 4 of 6
Case 2:20-cv-01042-JDC-KK Document 26 Filed 11/19/20 Page 5 of 6 PageID #: 224




lead to the loss of evidence or frustrate their ability to effectively prosecute this suit’s

defense, noting that statements have already been taken and the incident was partially

videotaped which has been provided to Robinson’s counsel.

       Defendants also assert that their private interests and the burden upon them support

a stay of these proceedings. Defendants assert that this Court has a vested interest in staying

the proceeding pending adjudication of the criminal charge against Robinson noting that a

stay would not be of an indefinite duration considering the March 8, 2021 trial date and

Robinson’s rights under the Speedy Trial Act. Finally, as to the public’s interest Defendants

suggest that resolution of this civil suit in a timely manner will not be compromised by a

stay pending adjudication of Plaintiff’s criminal case.

       The Court has reviewed the Bill of Information and the Petition for Damages and

finds that it does involve the same event that occurred on September 5, 2019 that is the

subject of this lawsuit. Even though Cloud, who was allegedly battered in the Bill of

Information, is not the movant herein, the other Defendants are inextricably intertwined in

this lawsuit and will be witnesses to the criminal lawsuit. As for Robinson’s private

interests in proceeding expeditiously, the Court finds the prejudice due to a delay to

Robinson is minimal considering that the criminal jury trial is currently set for March 8,

2021, and he is currently and will continue to be incarcerated until approximately 2040.

The instant lawsuit was filed in state court in July 2020 and later removed to this Court.

Thus, this case is in its infancy and therefore any delay will be minimal. Accordingly,




                                         Page 5 of 6
Case 2:20-cv-01042-JDC-KK Document 26 Filed 11/19/20 Page 6 of 6 PageID #: 225




       IT IS ORDERED that the motion to stay is hereby GRANTED; Defense counsel

shall file a motion to lift the stay as soon as the criminal case against Robinson has been

adjudicated at the trial level.

        THUS DONE AND SIGNED in Chambers on this 19th day of November, 2020.



                    __________________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE




                                        Page 6 of 6
